Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 27, 2018

                                      No. 04-18-00817-CV

                          Joseph A. RAMIREZ and April M. Ramirez,
                                        Appellants

                                                v.

                                       Rosalinda HURON,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2018CV06197
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
      The clerk’s record has been filed. It shows this appeal concerns a forcible detainer action.
The appealed judgment orders that appellee recover possession of the property. The clerk’s
record also shows the trial court issued a writ of possession and denied appellants’ motion to post
a supersedeas bond because the motion was untimely.

       We have a duty to examine our own jurisdiction. Guillen v. U.S. Bank, N.A., 494 S.W.3d
861, 865 (Tex. App.—Houston [14th Dist.] 2016, no pet.). We lack jurisdiction to decide moot
appeals. Briones v. Brazos Bend Villa Apts., 438 S.W.3d 808, 812 (Tex. App.—Houston [14th
Dist.] 2014, no pet.). An appeal of a judgment of possession in a forcible detainer action
becomes moot if the judgment is not timely superseded, the appellant is no longer in possession,
and the appellant does not have a potentially meritorious claim of right to current, actual
possession. See id.

        We therefore ORDER appellants to file a response in this court by December 17, 2018
showing why this appeal should not be dismissed for want of jurisdiction. A failure to timely
respond and show that this court has jurisdiction will result in a dismissal of this appeal. If a
supplemental clerk’s record is required to demonstrate our jurisdiction, appellant must (a) ask the
trial court clerk to prepare the record, and (b) notify this court that such a request was made. We
further ORDER the appellate deadlines suspended until further order of this court.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2018.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court